      2:20-cv-02731-BHH        Date Filed 02/18/21      Entry Number 20    Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


Jessica Taylor, individually and on
                                 )
behalf of others similarly situated,
                                 )
                                 )
                   Plaintiffs,   )
                                 )                  Civil Action No. 2:20-2731-BHH
v.                               )
                                 )                                 ORDER
Charleston Southern University,  )
                                 )
                   Defendants.   )
________________________________)

       This matter is before the Court upon Plaintiff Jessica Taylor

motion to remand this case to the Charleston County Court of Common Pleas. For the

reasons set forth below, the C

                                       BACKGROUND

       On May 28, 2020, Plaintiff filed a proposed class action complaint against Defendant



County Court of Common Pleas, alleging claims for breach of contract, unjust enrichment,

and conversion stemming from Charleston So

fees after altering its courses to online-only in response to the COVID-19 pandemic. The

initial complaint identified Plaintiff and the putative class me

the cost of tuition and other mandatory fees for the Spring 20

No. 1-1 ¶19.) The initial complaint included the following specific class definitions:

       The Tuition Class:

       All individuals who paid tuition and fees, either for themselves or on behalf
       of a student, for enrollment in in-person classes and educational services at
       Charleston Southern University for the Spring 2020 Semester who were
      2:20-cv-02731-BHH       Date Filed 02/18/21     Entry Number 20      Page 2 of 8




       denied live, in-person instruction and opportunities and instead forced to take
       classes online from the date Defendant imposed online instruction.

       The Fees Subclass:

       All individuals who paid fees, either for themselves or on behalf of a student,
       to Charleston Southern University related to on-campus facilities or services
       or particular to certain courses, such as lab fees, clinical fees, etc. for the
       Spring 2020 Semester.

(Id. ¶ 39.)

       On July 24, 2020, Defendant removed the case to this Court pursuant to the Class



       (1) there are 100 or more members in
       citizenship of at least some members of the proposed classes are minimally
       diverse from the citizenship of Charleston Southern; and (3) based on
                                          the putative class members exceeds the
       sum or value of $5,000,000 in the aggregate, exclusive of interest and costs.

(ECF No. 1 at 2.) Shortly after removing the case, Defendant filed a motion to dismiss

                                       a claim upon which relief can be granted, pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       On August 12, 2020, Plaintiff filed a motion to extend the time to respond to

                                                 Plaintiff intended to file a motion to remand

and suggesting that the Court expand the deadli



                                            order and extended the deadline for responding



forthcoming motion to remand. (ECF No. 7.)

       Five days later, on August 17, 2020, Plaintiff filed an amended complaint as a matter

of right pursuant to Federal Rule of Civil Procedure 15(a)(1). The amended complaint

                                             2
     2:20-cv-02731-BHH           Date Filed 02/18/21     Entry Number 20      Page 3 of 8




identifies the putative class as follows:

          All individuals who paid Defendant tuition, fees, room, and/or board either for
          themselves or on behalf of a student, for enrollment in regular session in-
          person and/or on-campus classes, services, events, opportunities, and/or
          use of facilities at Charleston Southern University for the Spring 2020
          Semester, but were denied use of and/or access to the same as a result of


(ECF No. 8 ¶ 69.) The amended complaint also asserts that the case was improperly

removed to this Court and must be remanded pursuant to 42 U.S.C. § 1332(d). The same



Southern University students who enrolled in and paid, personally or through another,

tuition, fees, room, and/or

No. 9.)

          On August 21, 2020, Plaintiff filed her motion to remand, allegi

                                  res the Court to remand this case to the Charleston County

Court of Common Pleas because more than two-thirds of the Plaintiff class are citizens of

South Carolina. In her motion, Plaintiff asserts that the filing of a motion for an extension

of time and an amended complaint does not constitute a waiver of the right to remand, and

                                                    and costs in connection with litigating the

removal and remand. See 28 U.S.C. § 1447(c).

          On September 14, 2020, Def

motion to remand, asserting that its removal was authorized under CAFA and that Plaintiff

has failed to meet her burden of proving that the home-state exception to CAFA applies.

Defendant also asserts that Plaintiff engaged in post-removal conduct that constitutes a

waiver of the right to remand. Finally, Defendant asserts that


                                                3
      2:20-cv-02731-BHH        Date Filed 02/18/21      Entry Number 20       Page 4 of 8




and fees is not supported by the applicable law.

                                        DISCUSSION

       The burden of establishing federal jurisdiction is on the party seeking removal.

Wilson v. Republic Iron & Steel Co., 257 U.S. 92 (1921). Because removal jurisdiction

raises significant federalism concerns, courts must strictly construe removal jurisdiction.

Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir. 2004) (citing Mulcahey v. Columbia

Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994)). If federal jurisdiction is doubtful,

a remand is necessary. Id.

                                                     hall have original jurisdiction of any civil

action in which the matter in controversy exceeds the sum or value of $5,000,000,

exclusive of interest and costs, and is a cla

of plaintiffs is a citizen of a State diffe

1332(d)(2). However, the so-c

district court shall decline to exercise jurisdiction . . . [where] two-thirds or more of the

members of all proposed plaintiff classes in the aggregate, and the primary defendants, are

citizens of the State in which the action wa

(emphasis added). The party seeking remand bears the burden of showing that the home

state exception to federal jurisdiction under CAFA applies.

       As an initial matter, the Court rejects Def

a motion for extension and/or an amended complaint prior to filing her motion to remand

constitutes a waiver of her right to seek remand. First of all, the rule on which Defendant

relies, which imputes a waiver of the right to remand on a plaintiff who engages in

affirmative activity in federal court before filing a motion to remand, is not established in the

                                                4
      2:20-cv-02731-BHH          Date Filed 02/18/21    Entry Number 20         Page 5 of 8




Fourth Circuit. Defendant points to a decision from the District of Maryland in support of

its argument, but the Court is not                                                  See Moffit v.

Baltimore Am. Mortgage, 665 F. Supp. 2d 515, 517 (D. Md. 2009) aff'd sub nom. Moffit v.

Residential Funding Co., LLC, 604 F.3d 156 (4th Cir. 2010) (holding by the district court

                                                    in federal court typically waives the right to

                              Koehnen v. Herald Fire Ins. Co., 89 F.3d 525, 528 (8th

Cir.1996)). As the Southern District of West Virginia explained in Central West Virginia

Reg. Airport Auth., Inc. v. Triad Engineering, Inc, although the Fourth Circuit affirmed the

                             Moffit                                 ct court did, that a party who



2:15-cv-11818, 2016 WL 685086, n.6 (S.D. W. Va. Feb. 18, 2016). Instead, the Fourth

Circuit, in affirming Moffitt, noted that the plaintiffs there amended their complaints after

they appeared in federal court and that the amended complaints included facts that clearly

gave rise to federal jurisdiction. T                                        Moffitt was not based

on any waiver of the right to remand.

       Furthermore, in                              , 337 F.3d 421, 425-26 (4th Cir. 2003), the

Fourth Circuit referred to the                                      Caterpillar, Inc. v. Lewis that

                                 for remand, did all that was required to preserve his objection

              King, 337 F.3d at 426 (quoting Caterpillar, 519 U.S. 61, 74 (1996)). In King,

the defendants argued that the plaintiff waived her objection to removal by amending the

complaint after the case was removed, but t

                             moval of his case was improper under 28 U.S.C. § 1441 is

                                                              Id.

                                                5
      2:20-cv-02731-BHH        Date Filed 02/18/21     Entry Number 20      Page 6 of 8




       Here, Defendant argues that Plaintif

jurisdiction, similar to the amended complaint in Moffitt, because Plaintiff references both

South Carolina Rule of Civil Procedure 23 and Federal Rule of Civil Procedure 23.



complaint specifically states that this case was improperly removed or, alternatively, must

be remanded pursuant to 42 U.S.C. § 1332(d). Thus, unlike Moffitt

complaint does not include facts clearly giving rise to federal jurisdiction. Moreover, it was

                                                   pre-motion filings that she intended to file

a motion to remand, and there is simply no reason to find that her pre-motion activity

somehow waived that right. Thus, the remaining question for the Court is whether Plaintiff

has carried her burden of demonstrating by a preponderance of the evidence that the

                                             iction under CAFA applies. For the following

reasons, the Court finds that she has.

                                               versity jurisdiction depends not on residence,

but on national citizenship and domicile, and the existence of such citizenship cannot be

inferred from allegations of                                     Axel Johnson, Inc. v. Carroll

Carolina Oil Co., Inc., 145 F.3d 660, 663 (4th Cir. 1998) (citations omitted). Defendant



statistics merely show that approximately 83% of students are South Carolina residents.

(ECF No. 15 at 6.) But, as Plaintiff points out in her reply,

the fact that, by law, Char

that they are domiciled in South Carolina. See S.C. Code of Regs. § 62-602.M (defining



                                               6
      2:20-cv-02731-BHH        Date Filed 02/18/21     Entry Number 20       Page 7 of 8




been domiciled in South Carolina continuously for at least twelve months immediately

preceding the first day of class of the term for which resident classification is sought and

for whom there is an absence of domiciliary evidence in other stat

Court finds that this law is even stricter

purposes of determining citizenship, and thus it is clear that an in-state resident seeking

to take in-person classes at Charleston Southern clearly has the intent to remain in South

Carolina at least for that purpose. In this case, Plaintiff, as the master of her complaint, has

indicated that the proposed class includes students who enrolled in and paid, personally

or through another, for the regular session spring 2020 semester at Charleston Southern,

                                                   cords, that 83% of

student body is domiciled in South Carolina. Therefore, the Court finds that Plaintiff has

shown by a preponderance of the evidence that at least two-thirds of the individuals in the

putative class are citizens of South Carolina. Because Defendant is also a citizen of South

Carolina and this matter was initially brought in South Carolina, the Court must remand this

case pursuant to § 1332(d)(4).

       Finally, after consideration, the Court dec

pursuant to § 1447. Although the Court is remanding this case, the Court does not find that



                                       CONCLUSION

                                              motion to remand (ECF No. 10) is GRANTED,

and this case is remanded to the Charleston County Court of Common Pleas.




                                               7
     2:20-cv-02731-BHH       Date Filed 02/18/21   Entry Number 20   Page 8 of 8




      IT IS SO ORDERED.

                                                     /s/Bruce H. Hendricks
                                                     United States District Judge

February 18, 2021
Charleston, South Carolina




                                           8
